Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. 
Applicant argument regarding, wherein a second terminal device of the plurality of terminal devices comprises a screw-connection terminal.
Examiner respectfully disagrees, wherein a second terminal device (element 1 either the component on the left or the right, as seen in figure 2) of the plurality of terminal devices (element 1, seen in figures 1-2) is comprises a screw-connection terminal (element 2, see column 1, lines 25-43).
Applicant argument regarding, wherein the actuating element has an operative portion, which encompasses the spring element in a region of the bearing portion.
Examiner respectfully disagrees, wherein the actuating element (element 12, seen in figure 7) has an operative portion (27, see column 4, lines 25-29), which encompasses the spring element 7 in a region of the bearing portion (11, see column 3, lines 59-65).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafmeister (US Patent 8,475,191 B2).
As per claim 1, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), for producing an electrical device (seen in figure 1, see column 1, lines 20-25), comprising a plurality of terminal devices 1 arrangeable on a printed circuit board (see column 6, lines 1-5) to connect electrical conductors (along 10, seen in figure 3) to the printed circuit board (see column 6, lines 1-5), the terminal devices 1 each having a housing 5 that has a connection side (along 15), arranged on which is a plug-in connection opening 4 for insertion of an electrical conductor (along 10, seen in figure 3), and two lateral flanks (side portions of element 12), which are spaced apart from each other along a width direction and between which the connection side (along 15) extends, wherein a first terminal device (element 1, as seen in figure 2) of the plurality of terminal devices 1 comprises a spring-force terminal (see columns 3 and 4, lines 64-67 and 1-6), wherein a second terminal device (element 1, as seen in figure 2) of the plurality of terminal devices 1 is comprises a screw-connection terminal (see column 1, lines 36-43), and wherein a housing 5 of the first terminal device (element 1, as seen 
As per claim 2, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the lateral flanks (side portions of element 12) extend parallel to each other.
As per claim 3, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the housing 5 of the first terminal device (element 1, as seen in figure 2) and the housing 5 of the second terminal device (element 1, as seen in figure 2) each comprises a shape of a rectangle (as seen in figure 1 and 2).
As per claim 4, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the housing 5 has a plurality of plug-in connection openings 4 arranged on the connection side (along 15), next to each other in a row along the width direction (as seen in figure 1 and 2).  
As per claim 5, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the housing 5 of the first terminal device (element 1, as seen in figure 2) and the housing 5 of the second terminal device (element 1, as seen in figure 2) attachable, by an underside (along bottom portion of element 12), to the printed circuit board (see column 6, lines 1-5).
As per claim 6, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the underside (along bottom portion of element 12) of the housing 5 of the first terminal device (element 1, as seen in figure 2) and the underside (along bottom 
As per claim 7, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the housing 5 of the first terminal device (element 1, as seen in figure 2) and the housing 5 of the second terminal device (element 1, as seen in figure 2) have a same height (as seen in figure 1 and 2), measured along a height direction (as seen in figure 1 and 2), perpendicularly in relation to the connection side (along 15).
As per claim 8, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the first terminal device (element 1, as seen in figure 2) and the second terminal device (element 1, as seen in figure 2) each have at least one electrical contact element 3, having at least one contact strut 24, protruding from the underside (along bottom portion of element 12), for electrically contacting to the printed circuit board (see column 6, lines 1-5).
As per claim 9, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the at least one contact strut 24 of the at least one contact element of the first terminal device (element 1, as seen in figure 2) and the at least one contact strut 24 of the at least one contact element of the second terminal device (element 1, as seen in figure 2) are arranged at a same location on the respective underside (along bottom portion of element 12).
As per claim 10, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the second terminal device (element 1, as seen in figure 2) has a screw-connection element (see column 1, lines 36-43) configured to clamp the electrical conductor (along 10, seen in figure 3) in the plug-in connection opening 4.
As per claim 11, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the first terminal device (element 1, as seen in figure 2) has a spring element 7 configured to lock the electrical conductor (along 10, seen in figure 3) in position in the housing 5 when the electrical conductor (along 10, seen in figure 3) has been inserted in the plug-in connection opening 4.
As per claim 12, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the spring element 7 has an elastically adjustable clamping limb 6 configured to lock the electrical conductor (along 10, seen in figure 3) in position in the plug-in connection opening 4.
As per claim 13, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the first terminal device (element 1, as seen in figure 2) has an element configured to elastically adjust the elastically adjustable clamping limb 6.
As per claim 14, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein a spring element 7 extends around a bearing portion 11 of the housing 5, the actuating element 12 having an operative portion 27 that encompasses the spring element 7 in a region of the bearing portion 11.
As per claim 15, Schafmeister teaches a modular system (seen in figure 1, see column 1, lines 20-25), wherein the actuating element 12
As per claim 16, Schafmeister teaches a terminal device, for connecting an electrical conductor (along 10, seen in figure 3), comprising: a housing 5, which has a plug-in connection .   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831